     Case 7:21-cv-00465-LSC Document 77 Filed 08/19/21 Page 1 of 26            FILED
                                                                      2021 Aug-19 PM 05:10
                                                                      U.S. DISTRICT COURT
                                                                          N.D. OF ALABAMA


             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF ALABAMA
                      WESTERN DIVISION


STATE OF WEST VIRGINIA, et al.,       Case No. 7:21-cv-00465-LSC

               Plaintiffs,

       v.

U.S. DEPARTMENT OF THE
TREASURY, et al.,

               Defendants.



 REPLY IN SUPPORT OF MOTION FOR PERMANENT INJUNCTION
  AND DECLARATORY RELIEF AND BRIEF IN OPPOSITION TO
                   MOTION TO DISMISS
          Case 7:21-cv-00465-LSC Document 77 Filed 08/19/21 Page 2 of 26




                                       TABLE OF CONTENTS


TABLE OF CONTENTS ........................................................................................... i

TABLE OF AUTHORITIES .................................................................................... ii

I.     Plaintiff States Have Standing. ......................................................................... 5

II.    Plaintiff States Prevail On The Merits ..............................................................9

           A. The Tax Mandate Is Ambiguous. ............................................................9

           B. The Tax Mandate Is Coercive ................................................................13

           C. The Tax Mandate Is Unrelated to ARPA’s Purpose..............................15

           D. The Tax Mandate Violates the Tenth Amendment................................16

III. Plaintiff States Are Entitled To Relief ..............................................................17

CONCLUSION ........................................................................................................18

CERTIFICATE OF SERVICE ................................................................................22




                                                          i
           Case 7:21-cv-00465-LSC Document 77 Filed 08/19/21 Page 3 of 26




                                       TABLE OF AUTHORITIES

Cases

Arlington Cent. Sch. Dist. Bd. of Educ. v. Murphy,
  548 U.S. 291 (2006) .........................................................................................2, 10

Barnes v. Gorman,
 536 U.S. 181 (2002) .............................................................................................10

Benning v. Georgia,
  391 F.3d 1299 (11th Cir. 2004) ................................................................. 2, 10, 12

King v. Burwell,
  576 U.S. 473 (2015) .............................................................................................13

McCulloch v. Maryland,
 17 U.S. 316 (1819) .................................................................................................6

Nat'l Fed'n of Indep. Bus. v. Sebelius,
 567 U.S. 519 (2012) ............................................................................ 3, 13, 14, 15

New York v. United States,
 505 U.S. 144 (1992) ...................................................................................... 15, 17

Ohio v. Yellen,
 No. 1:21-cv-181, --- F. Supp. 3d ---, 2021 WL 1903908 (S.D. Ohio May 12,
 2021) .....................................................................................................................12

Ohio v. Yellen,
 No. 1:21-cv-181, --- F. Supp. 3d ---, 2021 WL 2712220 (S.D. Ohio July 1,
 2021) ...................................................................................................... 7, 9, 12, 13

Pennhurst State Sch. & Hosp. v. Halderman,
  451 U.S. 1 (1981) .......................................................................................... 10, 13

South Dakota v. Dole,
  483 U.S. 203 (1987) ...............................................................................................9
           Case 7:21-cv-00465-LSC Document 77 Filed 08/19/21 Page 4 of 26




Spokeo, Inc. v. Robins,
  136 S. Ct. 1540 (2016)............................................................................................5

Susan B. Anthony List v. Driehaus,
  573 U.S. 149 (2014) ...............................................................................................8

Statutes

42 U.S.C. § 802 ................................................................................................ passim

42 U.S.C. § 803 ........................................................................................................16

Ala. Code § 40-2B-1 ..................................................................................................7

Ala. Code § 40-2B-2(a)..............................................................................................7

Rules

Fed. R. Civ. P. 25(d) .................................................................................................1

Other

American Rescue Plan Act, Pub. L. No. 117-2, § 9621 ..........................................16

American Rescue Plan Act, Pub. L. No. 117-2, § 9673 ..........................................16




                                                            i
        Case 7:21-cv-00465-LSC Document 77 Filed 08/19/21 Page 5 of 26




       The American Rescue Plan Act represents an unprecedented intrusion by the

federal government into the States’ sovereign taxing authority. While States and

their people struggled to recover from the COVID-19 crisis, the federal government

leveraged its exclusive ability to allocate trillions of dollars and “offered” this

borrowed money to the States in exchange for their taxing authority. This “offer”

and the nebulous strings attached to it are unconstitutional. The Plaintiff States1 have

been harmed by the offer and by the federal government’s ensuing and ongoing

intrusion into the States’ sovereign power. This Court should grant the States

injunctive and declaratory relief from this unique assault on our federal system.

       Throughout their brief, Defendants insist that the Tax Mandate “does not

regulate States’ ability to cut at least some taxes.” Resp. 29; see also id. at 9. But

they still cannot explain how, by the provision’s text, that could be so. See id. at 9

(reciting but not explaining the text of Tax Mandate, while omitting the phrase

“directly or indirectly”). They do not engage with the premise that money is fungible,

even though that principle means that any ARPA funds the States receive could be

viewed as indirectly offsetting any reduction in State tax revenue. See Doc. 75 at 9–

10. After all, every federal dollar a State spends on an expenditure represents one

dollar of State funds that the State may no longer need to use for that expenditure.


1
  Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, John M. O’Connor was
“automatically substituted as a party” in his capacity as Attorney General of Oklahoma when he
took office on July 23, 2021.
                                              1
        Case 7:21-cv-00465-LSC Document 77 Filed 08/19/21 Page 6 of 26




The Tax Mandate is a powerful restriction on those State dollars. It singles out State

tax relief as forbidden where no other State activity using State funds is so restricted.2

Thus, States that accept desperately needed federal funds are forced to limit how

they use State funds to go about State business to avoid creating a reduction in tax

revenue. The Constitution bars the federal government from using such coercive

“offers” to control the State House.

       Nothing Defendants say in their Response changes this outcome. First, the

Tax Mandate is unconstitutionally ambiguous. Defendants double down on their

position that a statute need not state what a condition means, so long as the statute

says that a condition exists. That isn’t right. The question is “whether … a state

official would clearly understand … the obligations.” Arlington Cent. Sch. Dist. Bd.

of Educ. v. Murphy, 548 U.S. 291, 296 (2006). In other words, the federal statute

must “link unambiguously its conditions to the receipt of federal funds and define

those conditions clearly enough for the states to make an informed choice.” Benning

v. Georgia, 391 F.3d 1299, 1306 (11th Cir. 2004) (emphasis added). And the States

here could not make an “informed choice” simply because they knew that some

condition existed, just as a homebuyer could not make an “informed choice” to

purchase a house if he knows only that he must pay some price at closing.



2
 For example, it appears States are restricted only from directly depositing ARPA money into
pension funds. See 42 U.S.C. § 802(c)(2)(B).
                                             2
        Case 7:21-cv-00465-LSC Document 77 Filed 08/19/21 Page 7 of 26




      Second, the Tax Mandate is unconstitutionally coercive. Defendants

misapprehend how NFIB applies. See Nat’l Fed’n of Indep. Bus. v. Sebelius, 567

U.S. 519 (2012). There, the Supreme Court approved Congress’s ability to

“condition the receipt of funds” for Medicaid expansion “on the States’ complying

with restrictions on the use of those funds[.]” Id. at 580 (emphasis added). The

problem was that Congress conditioned the receipt of traditional Medicaid funds on

adopting an unrelated program—Medicaid expansion. What mattered was not that

the federal funds Congress threatened were preexisting, but that Congress leveraged

sizeable funds to coerce policy changes that went beyond mere conditions on the use

of those funds. NFIB, 567 U.S. at 580. The same dynamic is at play here. ARPA is

unobjectionable to the extent it conditions receipt of federal funds on those funds

being spent on ARPA purposes. The problem is that the Tax Mandate goes further,

restricting the use of other funds—State funds—and directing how States can set

their own tax policy as a condition of receiving indisputably massive sums of money.

Just as Congress could not use threats to traditional Medicaid funds to coerce States

into adopting an expanded Medicaid program, Congress cannot use ARPA funds to

coerce States into forgoing tax relief.

       Third, the Tax Mandate is not germane to ARPA’s purpose. It does not

“merely specif[y] how States may use the newly appropriated federal funds to ensure

that they are used for the public-health and economic-recovery purposes of the Act.”


                                          3
        Case 7:21-cv-00465-LSC Document 77 Filed 08/19/21 Page 8 of 26




Resp. 30. By affirmatively requiring funds to be spent on ARPA’s four purposes,

Section 802(c)(1) already does that. 42 U.S.C. § 802(c)(1). Instead, the Tax Mandate

penalizes States for tax cuts—and tax cuts alone. Surplus State funds can be spent

by States on anything a legislature could dream of, no matter how unrelated to

COVID relief. But even though ARPA repeatedly uses federal tax relief to promote

COVID recovery, the States are penalized for using similar tools. This irrationality

shows that the Tax Mandate’s aim is not an increase in COVID relief, but an increase

in the size of government. Because that isn’t related to ARPA’s stated purposes, the

Tax Mandate is unconstitutionally unrelated to Congress’s aims.

      Defendants argue not just that they win on the merits, but that the Court should

not consider the merits of Plaintiffs’ claims in the first place. This is so, they argue,

because the States have not suffered any injury. But the Tax Mandate has been

harming Plaintiffs since March 3, 2021, the date it became effective (regardless of

whether or when States accepted its conditions). Any reduction in revenue

considered or enacted since then has been under a cloud of uncertainty; indeed, some

laws did not pass, at least in part, because of the uncertainty surrounding the Tax

Mandate. See, e.g., Albritton Decl. ¶ 8 (Doc. 75-2). As the Court has already held

and as borne out by undisputed facts, the States have standing to maintain this action.

Defendants’ Motion to Dismiss should be denied and the Court should declare the

Tax Mandate unconstitutional and enjoin its enforcement.


                                           4
         Case 7:21-cv-00465-LSC Document 77 Filed 08/19/21 Page 9 of 26




I.     Plaintiff States Have Standing.

       Plaintiffs have standing if they suffer an injury in fact, fairly traceable to the

defendant’s conduct, that is likely to be redressed by a favorable ruling. Spokeo, Inc.

v. Robins, 136 S. Ct. 1540, 1547 (2016). Defendants contest only whether Plaintiffs

have shown an injury. This Court previously held that Plaintiffs had properly

pleaded facts to establish such an injury for several different reasons. Doc. 71 at 14–

20.3 Nothing has changed that would affect the Court’s analysis or conclusion.

       Defendants do not dispute the relevant facts: Congress passed ARPA, which

includes the Tax Mandate, reporting requirements, and a recoupment proceeding;

States considered whether to accept its conditions, and many States have done so

and are now subject to ARPA requirements that include the Tax Mandate, reporting

requirements, and the threat of recoupment proceedings (Doc. 74); and States have

passed laws that will likely lower tax revenues (Doc. 75-1). Given this Court’s legal

conclusions and the undisputed, judicially noticeable facts, it follows that Plaintiffs

have established standing to satisfy Article III.

       Defendants resist this conclusion primarily by emphasizing their arguments

about the merits of the case. See Resp. 9 (arguing that Plaintiffs haven’t suffered an

injury because the Tax Mandate “does not prohibit the proposal or adoption of any


3
  Plaintiffs previously responded to many of Defendants’ same arguments, including those about
standing, as part of briefing Plaintiffs’ Motion for a Preliminary Injunction. Plaintiffs incorporate
that prior briefing (Doc. 59) in full.
                                                 5
       Case 7:21-cv-00465-LSC Document 77 Filed 08/19/21 Page 10 of 26




tax change”); id. at 12–13 (arguing that Plaintiffs “cannot manufacture standing

based on their incorrect legal conclusions about coercion or commandeering”)

(citation and quotation marks omitted); id. at 13 (arguing that Plaintiffs have not

suffered an injury based on ambiguity because Congress must only make clear that

some condition on funds exists, not that the condition means anything in particular).

But, as set out in prior briefing and further explained here, whether Defendants’

arguments are viewed as going to the merits or standing, they fail.

      Defendants have little to say about the actual injury that Plaintiffs have already

suffered—the intrusion into their sovereign authority to set tax policy. See Doc. 59

at 10; McCulloch v. Maryland, 17 U.S. 316, 428 (1819) (“[T]he power of taxing the

people and their property[] is essential to the very existence of government.”). As

explained in a declaration by an Alabama lawmaker—evidence unmentioned by

Defendants in their brief—State legislatures must understand the financial effects of

the laws they pass to effectively craft State budgets. Doc. 75-2. The uncertainty

surrounding ARPA caused, in part, at least one bill in the Alabama Legislature to

fail despite widespread approval by legislators. Id. ¶ 8. The court in Ohio v. Yellen

explained how the same uncertainty caused a cognizable injury to the State of Ohio:

             [I]f the Tax Mandate is ambiguous as to a broad range of
      potential tax changes, then that ambiguity will have consequences of its
      own. The uncertainty itself, uncertainty that exists now that Ohio has
      tendered its certification, will continue to exert pressure on state
      legislators not to consider any tax change, or set of tax changes, as to
      which the Tax Mandate implications cannot be assessed. As further
                                          6
        Case 7:21-cv-00465-LSC Document 77 Filed 08/19/21 Page 11 of 26




       described below, that essentially means that Ohio’s legislature may be
       disinclined to consider any rate reduction, as to any state tax, because
       the Secretary could interpret that reduction as triggering a right to
       recoupment. Or, at the very least, Ohio legislators will have incentives
       to minimize the size of any such reductions in hopes of reducing the
       magnitude of any associated recoupment.
              That type of thumb on the legislative scale is a current and
       ongoing injury to Ohio in its sovereign capacity.

Ohio v. Yellen, No. 1:21-cv-181, --- F. Supp. 3d ---, 2021 WL 2712220, at *8–9

(S.D. Ohio July 1, 2021). The same analysis applies here: legislators and other State

officials4 are forced to act in the shadow of the Tax Mandate, even where acceptance

of ARPA funds is only prospective, not yet accomplished, and even where no

recoupment action is yet underway. See Doc. 71 at 16 (“[T]he Plaintiff States

suffered an injury in fact when Congress passed the ARPA because they were

presented with an unconstitutionally ambiguous deal.”). In fact, Plaintiffs are subject

to continuous and ongoing harm even if no recoupment action ever happens because

of the harm that the Tax Mandate inflicts on the legislative process.

       Finally, through the lens of pre-enforcement caselaw, this Court recognized

that “the Plaintiff States have alleged ‘an intention to engage in a course of conduct’

(accepting ARPA funds and reducing state taxes) that is ‘arguably affected with a


4
  It’s not just members of State Legislatures who are subject to the Tax Mandate. For example, the
Tax Mandate also prohibits “administrative interpretation[s]” that decrease tax revenue. In
Alabama, the Alabama Tax Tribunal is a state agency that “resolve[s] disputes between the
Department of Revenue and taxpayers.” Ala. Code §§ 40-2B-1, 40-2B-2(a). By ARPA’s plain
language, Alabama would be penalized if its Tax Tribunal interpreted Alabama law in a way that
results in a tax decrease for an Alabama taxpayer.

                                                7
       Case 7:21-cv-00465-LSC Document 77 Filed 08/19/21 Page 12 of 26




constitutional interest’ (the Plaintiff States’ Tenth Amendment rights and inherent

limits on Congress’s Spending Clause power) that is ‘proscribed by a statute’ (based

on a plain reading of the Federal Tax Mandate) and that comes with a ‘credible threat

of [enforcement] thereunder’ (recoupment of ARPA funds by the Treasury).” Doc.

71 at 18 (quoting Susan B. Anthony List v. Driehaus, 573 U.S. 149, 159 (2014)).

Certainly as to those Plaintiffs that have already accepted ARPA funds, each of those

allegations is now supported by undisputed facts. Most States have accepted

ARPA’s terms. See Doc. 74. And though Defendants assert that “Plaintiffs have said

nothing concrete about any reduction in net tax revenue, how they intend to offset

it, or whether any such offsets would contravene the Rule,” Resp. 12, Defendants

ignore the numerous tax cuts and tax credits the Plaintiff States have passed since

ARPA’s covered period opened. See Doc. 75-1. Unless Defendants are prepared to

bless these dozens of laws as beyond Treasury’s recoupment power, States face a

substantial risk of future recoupment proceedings. See 42 U.S.C. § 802(e). After all,

the Secretary has committed to enforcement—a commitment any reasonable

onlooker can glean from the Interim Rule’s aggressive system of accounting and

monitoring, as well as Defendants’ vigorous defense of the Tax Mandate in courts

around the country.

      In sum, Defendants ask this Court to ignore a startling intrusion into State

sovereignty because, they say, the States have not suffered any cognizable injury.


                                         8
        Case 7:21-cv-00465-LSC Document 77 Filed 08/19/21 Page 13 of 26




But as Defendants’ briefing shows, their arguments about standing rest almost

entirely on the substantive validity of the Tax Mandate. Consistent with this Court’s

prior determinations on standing, the Court should deny Defendants’ Motion to

Dismiss and proceed to the merits of this case.

II.    Plaintiff States Prevail On The Merits.

       A.     The Tax Mandate Is Ambiguous.

       Ambiguous Spending Clause conditions are unconstitutional. South Dakota v.

Dole, 483 U.S. 203, 207 (1987). Nevertheless, Defendants primarily5 argue that

“[p]recedent on Spending Clause unambiguity establishes that Congress must only

make clear that acceptance of federal money obligates the States to comply with a

condition.” Resp. 16 (emphasis added). Defendants insist that Congress need not tell

States what the condition means, so long as Congress states clearly that some

condition on the funds exists. But decisions from both the Supreme Court and the

Eleventh Circuit demonstrate that incomprehensible or unknown conditions do not

pass Spending Clause muster.

       “When Congress uses its power under the Spending Clause, the conditions

imposed by Congress must be unambiguous.” Benning v. Georgia, 391 F.3d 1299,



5
 Defendants dedicate about two paragraphs, Resp. 19, to arguing that the Tax Mandate as passed
by Congress is an unambiguous condition on the use of federal funds. As explained in prior
briefing, their argument is unpersuasive. Doc. 59 at 6–9; see also Ohio, 2021 WL 2712220, at
*13–15 (S.D. Ohio July 1, 2021).

                                              9
       Case 7:21-cv-00465-LSC Document 77 Filed 08/19/21 Page 14 of 26




1305 (11th Cir. 2004) (emphasis added). Congress’s use of its spending power “is

much in the nature of a contract; in return for federal funds, the States agree to

comply with federally imposed conditions.” Pennhurst State Sch. & Hosp. v.

Halderman, 451 U.S. 1, 2 (1981). Though the Supreme Court has been “careful not

to imply that all contract-law rules apply to Spending Clause legislation,” it has also

“regularly applied the contract-law analogy in cases” involving receipt of federal

funds. Barnes v. Gorman, 536 U.S. 181, 186 (2002). Against that backdrop, it is

clear that Congress cannot strike a deal with the States that informs them only that

some unidentified strings are attached to federal funds. Rather, the relevant inquiry

must be “whether … a state official would clearly understand … the obligations”

that follow. Arlington Cent. Sch. Dist. Bd. of Educ. v. Murphy, 548 U.S. 291, 296

(2006).

      Defendants lean on the Eleventh Circuit’s Benning decision to assert that

“Congress must only ‘make the existence of the condition itself … explicitly

obvious,’” Resp. 17 (quoting Benning, 391 F.3d at 1307), but Benning undercuts

their point. After all, if Congress must make clear “the existence of the condition,”

then it is not enough to simply warn the States that a condition will attach to their

deal with Congress. And in Benning, the specific condition the State faced was clear,

even if the condition would manifest differently in different settings. The case

involved a provision of the Religious Land Use and Institutionalized Persons Act


                                          10
       Case 7:21-cv-00465-LSC Document 77 Filed 08/19/21 Page 15 of 26




(RLUIPA) that “applie[d] strict scrutiny to government actions that substantially

burden[ed] the religious exercise of institutionalized persons” where the burden was

imposed in a program that received federal funds. 391 F.3d at 1304. Georgia argued

that the “strict scrutiny” standard—requiring a State to show that the burden was in

furtherance of a compelling governmental interest and that the burden was the least

restrictive means of furthering that interest—was unconstitutionally ambiguous

because Georgia could not definitively know whether its actions satisfied strict

scrutiny. Id. at 1305–06. The Eleventh Circuit rejected the argument, pointing out

that the strict scrutiny standard was “not new to Georgia or any state.” Id. at 1306.

Though Congress “need not specifically identify and proscribe in advance every

conceivable state action that would be improper,” id. (citation omitted), it

nevertheless must “define those conditions clearly enough for the states to make an

informed choice” and must make the “spending condition … clear and actionable.”

Id. RLUIPA made unambiguously clear to States that if they accepted the relevant

funds, they were agreeing to the familiar strict scrutiny standard.

      The Tax Mandate is nothing like this RLUIPA provision. Every lawyer is

familiar with the strict scrutiny standard. In contrast, one “cannot fathom what it

would mean to ‘indirectly offset a reduction in the net tax revenue’ of a State, by a

‘change in law ... that reduces any tax (by providing for a reduction in a rate, a rebate,

a deduction, a credit, or otherwise).’” Ohio v. Yellen, No. 1:21-cv-181 --- F. Supp.


                                           11
        Case 7:21-cv-00465-LSC Document 77 Filed 08/19/21 Page 16 of 26




3d. ---, 2021 WL 1903908, at *12 (S.D. Ohio May 12, 2021) (quoting

§ 802(c)(1)(A)). The statute that Congress crafted provides no guidance on critical

interpretive questions. See Doc. 75 at 8–10; see also Ohio, 2021 WL 2712220, at

*13–15 (S.D. Ohio July 1, 2021). For example, the Tax Mandate does not tell States

how to determine whether revenues have been or will be reduced, and it does not

explain whether the Tax Mandate applies to expected or actual tax revenues. There

is thus no way for States to comply with ARPA by looking to the text of the provision

itself. Therefore, States had no way to “make an informed choice” about the costs of

receiving ARPA funds. Benning, 391 F.3d at 1306.

       Finally, Defendants appear to concede that the Interim Final Rule could not

cure the Tax Mandate if the statute were unconstitutionally ambiguous under the

Spending Clause. Resp. 23 (“Both sides agree that agencies cannot impose funding

conditions that Congress itself has not attached.”).6 Instead of arguing that the

Department of Treasury has such a power, Defendants retreat to their position that

Congress only needed to make known the existence of a condition. Id. (again arguing

that the existence of some sort of condition is “explicitly obvious”) (citation

omitted); id. at 26 (same).7 As set forth above and in prior briefing, that’s not correct.


6
  In one sentence, Defendants state that the Interim Final Rule “supplies the requisite notice.” Resp.
22. It is not clear what “notice” refers to, but Defendants do not appear to argue that an agency has
the authority to create a condition on the use of federal funds where that condition was not passed
by Congress. See also id. at 23 (“Defendants are not asking the Court to defer to the Rule[.]”).
7
  To the extent Defendants contend that § 802(f) establishes their authority to create unambiguous
regulations out of ambiguous statutory text, the “general provision that ‘[t]he Secretary shall have
                                                 12
        Case 7:21-cv-00465-LSC Document 77 Filed 08/19/21 Page 17 of 26




For Congress to validly exercise its spending power, the State receiving funds must

be able to “voluntarily and knowingly accept[] the terms of the ‘contract’” between

the State and federal government. Pennhurst, 451 U.S. at 17. That cannot happen

when the conditions themselves are ambiguous.

       B.      The Tax Mandate Is Coercive.

       ARPA’s Tax Mandate requires Plaintiff States to sacrifice either core

elements of their sovereignty or billions of dollars of relief the States cannot

realistically turn down in the aftermath of the economic devastation caused by the

pandemic. By making such an offer, Congress impermissibly used “financial

inducements to exert a ‘power akin to undue influence.’” NFIB, 567 U.S. at 577.

       Defendants’ response rests on the false premise that the Tax Mandate dictates

only what States do with federal funds. Plaintiffs have never contested whether the

federal government can require States to spend federal funds on the four purposes

in § 802(c)(1). The problem is that the Tax Mandate does far more—it regulates how

States may use State funds. The coercion test applies to Spending Clause laws that

“pressur[e] the States to accept policy changes.” NFIB, 567 U.S. at 580. The Tax



the authority to issue such regulations as may be necessary or appropriate to carry out this section,’
42 U.S.C. § 802(f) does not suffice,” for “the statute at issue in Burwell had a similar provision.”
Ohio, 2021 WL 2712220, at *19. The decisions Defendants made in implementing the Tax
Mandate through the Interim Final Rule shift the balance of power between States and the federal
government by dictating how deeply the federal government will intrude into State affairs. “[H]ad
Congress wished to assign th[ese] question[s] to an agency, it surely would have done so
expressly.” King v. Burwell, 576 U.S. 473, 486 (2015).
                                                 13
       Case 7:21-cv-00465-LSC Document 77 Filed 08/19/21 Page 18 of 26




Mandate’s restriction on direct or indirect state tax cuts pressures States into

adopting a particular—and federally preferred—tax policy. While Defendants try to

frame the Tax Mandate as a garden-variety restriction on the use of federal funds,

Congress cannot evade the limits on its authority by artful drafting. Id. at 582.

      Defendants attempt to distinguish NFIB by arguing that the conditions at issue

there threatened not just prospective funds, but funds that States had received in past

years. Resp. 28–29. NFIB, however, relied not on the fact that the threatened funds

were pre-existing, but that they were distinct from the challenged condition. NFIB,

567 U.S. at 580 (noting importance of “threats to terminate other significant

independent grants”). Because pre-existing federal grants are not affected here,

Defendants say, “there are no monetary consequences if a State chooses to decline

the Rescue Plan funds.” Resp. 28. But how can that be? Not receiving billions of

dollars in federal aid (financed by States’ own citizens’ tax dollars) is undeniably a

“monetary consequence.” By refusing exorbitant funds offered to every State, any

one State would put itself at an immense competitive disadvantage if it refused the

funds and insisted on maintaining its sovereign taxing authority. As it relates to the

coercion analysis, the question for the Court is “whether the financial inducement

offered by Congress was so coercive as to pass the point at which pressure turns into

compulsion.” NFIB, 567 U.S. at 580 (citations omitted). Here, based on the size of

the funds offered and the circumstances States experienced during the economic


                                          14
       Case 7:21-cv-00465-LSC Document 77 Filed 08/19/21 Page 19 of 26




devastation caused by the COVID-19 pandemic, the “pressure turn[ed] into

compulsion” to sacrifice State sovereignty for COVID relief.

      Finally, the Tax Mandate is not more “modest” than the statute at issue in

NFIB simply because the Secretary may recoup only a portion of the funds a State

receives. See Resp. 28–29. The Tax Mandate’s problem is not only the amount of

money States stand to lose if they violate the condition (which is an “all or nothing

proposition” for an as-yet undisclosed amount), but the sovereignty they must

sacrifice to obtain the money. The sovereign right to control state taxing and

spending policies is more important than money. But in any event “the size of the

new financial burden imposed on a State is irrelevant in analyzing whether the State

has been coerced into accepting that burden. ‘Your money or your life’ is a coercive

proposition, whether you have a single dollar in your pocket or $500.” NFIB, 567

U.S. at 582 n.12.

      C.     The Tax Mandate Is Unrelated to ARPA’s Purpose.

      Because restricting States’ ability to use their funds for tax cuts is wholly

unrelated to ARPA’s purpose of providing COVID relief, the Tax Mandate violates

the requirement that spending conditions be germane to the purposes of the grant.

See New York v. United States, 505 U.S. 144, 167 (1992). Defendants claim that the

Tax Mandate “merely specifies how States may use the newly appropriated federal

funds to ensure that they are used for the public-health and economic-recovery


                                         15
       Case 7:21-cv-00465-LSC Document 77 Filed 08/19/21 Page 20 of 26




purposes of the Act.” Resp. 30. But § 802(c)(1) already requires States to spend the

federal funds on ARPA’s four identified purposes. Instead, as spelled out above (and

throughout briefing before this Court), the Tax Mandate dictates what States do with

State funds. And Defendants fail to explain how restricting States from

implementing tax cuts with State funds furthers ARPA’s purpose. Nor could they;

after all, ARPA itself provides tax relief. See ARPA, Pub. L. No. 117-2, § 9621

(expanding earned income tax credit); id. § 9673 (exempting small business

revitalization funds). And ARPA allows localities to provide tax relief by providing

funds to them free from any Tax Mandate. See 42 U.S.C. § 803. Uniquely disabling

the States from doing the same has no plausible connection to COVID relief.

      D.     The Tax Mandate Violates the Tenth Amendment.

      Defendants characterize Plaintiffs’ argument about their sovereign rights

under the Tenth Amendment as an alternative argument Plaintiffs make only because

of perceived “fatal flaws” in their Spending Clause claims. Resp.29. That is wrong.

Though Defendants largely ignore the Tenth Amendment, it is an important and vital

guarantee of State power. Defendants offer no clear defense of the Tax Mandate’s

intrusion on State sovereignty in an area the Constitution reserves for the States: tax

policy. See Doc. 21 at 31–33; Doc. 75 at 20–22. Further, the Tax Mandate prevents

voters from holding their lawmakers accountable, see Doc. 21 at 33–34; Doc. 75 at

21–22, for it restricts States’ ability to cut at least some taxes. When a State imposes


                                          16
       Case 7:21-cv-00465-LSC Document 77 Filed 08/19/21 Page 21 of 26




(or keeps in place) taxes only because of Congressional command, responsibility is

blurred and political accountability avoided. See New York, 505 U.S. at 168–69. The

Tenth Amendment forbids this outcome.

III.   Plaintiff States Are Entitled To Relief.

       Plaintiff States ask this Court to declare unconstitutional and enjoin

enforcement of the Tax Mandate, which under ARPA includes (1) prefunding

certification of compliance with the Tax Mandate; (2) immediate and repeated

reporting on state tax cuts, state revenues and other information to show ongoing

compliance with the Tax Mandate; and (3) Treasury recoupment actions related to

the Tax Mandate. Defendants argue against any relief, restating their arguments on

the merits to explain their belief that Plaintiffs aren’t entitled to the relief they seek.

       Defendants’ argument here seems to be that Plaintiff States should wait for a

future recoupment action instead of being awarded any form of relief in this case.

Resp. 31–34. They cite no authority for such an outcome. Defendants still ignore the

real and significant injury that Plaintiff States have already suffered and continue to

suffer: their loss of sovereignty. That ongoing injury cannot be remedied after the

fact in some future administrative decision. An order of this Court is needed both to

right the wrongs inflicted by the Tax Mandate and to prevent future

(unconstitutional) enforcement actions. There should be no question that, if the

Court finds the Tax Mandate unconstitutional, Plaintiffs are entitled to relief.


                                            17
       Case 7:21-cv-00465-LSC Document 77 Filed 08/19/21 Page 22 of 26




                              CONCLUSION

      The Court should enjoin enforcement of the Tax Mandate and declare it

unconstitutional.

DATED: August 19, 2021              Respectfully submitted,




                                     18
       Case 7:21-cv-00465-LSC Document 77 Filed 08/19/21 Page 23 of 26




/s/ Edmund G. LaCour Jr.                /s/ Bryan M. Taylor
STEVE MARSHALL                          Bryan M. Taylor
  Alabama Attorney General              Bachus Brom & Taylor LLC
Edmund G. LaCour Jr.                    3536 Independence Dr.
  Alabama Solicitor General             Birmingham, AL 35209
James W. Davis                          Tel: (334) 595-9650
A. Reid Harris                          btaylor@bachusbrom.com
  Assistant Attorneys General
Office of the Alabama                   /s/ Nicholas Bronni
Attorney General                        LESLIE RUTLEDGE
501 Washington Ave.                       Arkansas Attorney General
P.O. Box 300152                         Nicholas J. Bronni (pro hac vice)
Montgomery, AL 36130                      Arkansas Solicitor General
Tel: (334) 353-2196                     Vincent M. Wagner (pro hac vice)
edmund.lacour@alabamaAg.gov               Deputy Solicitor General
jim.davis@AlabamaAG.gov                 Dylan L. Jacobs (pro hac vice)
reid.harris@AlabamaAG.gov                 Assistant Solicitor General
Counsel for State of Alabama            Office of the Arkansas
                                        Attorney General
/s/ Lindsay S. See                      323 Center Street, Suite 200
PATRICK MORRISEY                        Little Rock, Arkansas 72201
  West Virginia Attorney General        Tel: (501) 682-6302
Lindsay S. See (pro hac vice)           nicholas.bronni@arkansasag.gov
  West Virginia Solicitor General       Counsel for State of Arkansas
David C. Tryon (pro hac vice)
  Special Assistant to the              /s/ John M. Ptacin
   Attorney General                     TREG R. TAYLOR
  (Admitted in Ohio; practicing           Attorney General of Alaska
   under supervision of West Virginia   John M. Ptacin (pro hac vice)
   attorneys)                             Chief Assistant Attorney General
Jessica A. Lee (pro hac vice)           Alaska Department of Law
  Assistant Solicitor General           1031 West Fourth Avenue, Suite 200
Office of the West Virginia             Anchorage, Alaska 99501
Attorney General                        Tel: (907) 269-5100
1900 Kanawha Blvd. East                 Facsimile: (907) 276-3697
Building 1, Room E-26                   John.ptacin@alaska.gov
Charleston, WV 25305                    Counsel for State of Alaska
Tel: (304) 558-2021
Lindsay.S.See@wvago.gov
Counsel for State of West Virginia
                                        19
      Case 7:21-cv-00465-LSC Document 77 Filed 08/19/21 Page 24 of 26




/s/ Jason Hilborn                    /s/ David M.S. Dewhirst
ASHLEY MOODY                         AUSTIN KNUDSEN
  Florida Attorney General             Attorney General of Montana
Jason H. Hilborn (pro hac vice)      David M.S. Dewhirst (pro hac vice)
  Assistant Solicitor General          Solicitor General
Office of the Florida                Office of the Attorney General
Attorney General                     215 North Sanders
Office of the Attorney General       P.O. Box 201401
State of Florida                     Helena, MT 59620-1401
PL-01 The Capitol                    Tel: (406) 444-4145
Tallahassee, FL 32399                David.Dewhirst@mt.gov
Tel: (850) 414-3300                  Counsel for the State of Montana
Jason.Hilborn@myfloridalegal.com
Counsel for State of Florida         /s/ Anthony J. Galdieri
                                     Anthony J. Galdieri (pro hac vice)
/s/ Jeffrey S. Thompson              Senior Assistant Attorney General, Civil
THOMAS J. MILLER                     Bureau
 Attorney General of Iowa            New Hampshire Department of Justice
Jeffrey S. Thompson (pro hac vice)   33 Capitol Street
  Solicitor General                  Concord, NH 03301
1305 East Walnut Street              Tel: (603) 271-1214
Des Moines, IA 50319                 Anthony.J.Galdieri@doj.nh.gov
Tel: 515-281-5164                    Counsel for the State of
jeffrey.thompson@ag.iowa.gov         New Hampshire
Counsel for State of Iowa
                                     /s/ Mithun Mansinghani
/s/ Dwight R. Carswell               JOHN M. O’CONNOR
DEREK SCHMIDT                          Oklahoma Attorney General
  Kansas Attorney General            Mithun Mansinghani (pro hac vice)
Dwight R. Carswell (pro hac vice)      Solicitor General
  Assistant Solicitor General        Oklahoma Office Of The
Office of the Kansas                 Attorney General
Attorney General                     313 NE Twenty-First St.
120 SW 10th Ave., 3rd Floor          Oklahoma City, OK 73105
Topeka, Kansas 66612                 Tel: (405) 521-3921
Tel: (785) 368-8410                  mithun.mansinghani@oag.ok.gov
dwight.carswell@ag.ks.gov            Counsel for the State of Oklahoma
Counsel for State of Kansas



                                     20
      Case 7:21-cv-00465-LSC Document 77 Filed 08/19/21 Page 25 of 26




/s/ J. Emory Smith, Jr.               /s/ Melissa A. Holyoak
ALAN WILSON                           SEAN REYES
  South Carolina Attorney General       Utah Attorney General
J. Emory Smith, Jr. (pro hac vice)    Melissa A. Holyoak (pro hac vice)
  Deputy Solicitor General              Utah Solicitor General
Office of the South Carolina          Office of the Utah Attorney General
Attorney General                      160 E. 300 S., 5th Floor
Post Office Box 11549                 Salt Lake City, UT 84114
Columbia, SC 29211                    Tel: (801) 366-0260
Tel: (803) 734-3680                   Counsel for State of Utah
esmith@scag.gov
Counsel for State of South Carolina

/s/ Jeffery J. Tronvold
JASON RAVNSBORG
  South Dakota Attorney General
Jeffery J. Tronvold (pro hac vice)
  Deputy Attorney General
1302 East Highway 14, Suite 1
Pierre, South Dakota 57501-8501
Tel: (605) 773-3215
Jeffery.tronvold@state.sd.us
Counsel for State of South Dakota




                                      21
      Case 7:21-cv-00465-LSC Document 77 Filed 08/19/21 Page 26 of 26




                        CERTIFICATE OF SERVICE

      I hereby certify that on August 19, 2021, I filed with the Court and served on

all counsel through the CM/ECF system the foregoing document.

                                      /s Edmund G. LaCour Jr.
                                      Counsel for the State of Alabama




                                        22
